Citation Nr: 1224308	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.

5.  Entitlement to a disability rating in excess of 20 percent for a cervical spine disability.

6.  Entitlement to a compensable disability rating for hypertension.

7.  Entitlement to a compensable disability rating for varicocele, bilateral, claimed as testicular pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to December 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for psychiatric disability has been by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability, a right knee disability, a left knee disability; and entitlement to increased ratings for a cervical spine disability and bilateral pes planus are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In connection with the appeal of the appellant's original claim, in October 1990, the Board denied service connection for low back strain.

2.  Evidence received since the October 1990 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder; such evidence is not cumulative or redundant of evidence already of record.

3.  In connection with the appeal of the appellant's original claim, in October 1990, the Board denied service connection for a right knee disorder.

4.  Evidence received since the October 1990 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder; such evidence is not cumulative or redundant of evidence already of record.

5.  Throughout the appeal period, the Veteran required medication for control of his hypertension; he has a history of diastolic pressure of 100 or more; during the appeal period diastolic pressure readings were predominantly less than 100, and systolic pressure readings were predominantly less than 160.

6.  Throughout the appeal period, the bilateral varicocele disability has been manifested by pain and tenderness and recurrent varicoceles without related urinary tract infection, a recurrent symptomatic infection requiring drainage and/or frequent hospitalization or the need for continuous intensive management or poor renal function.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As new and material evidence has been received, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a 10 percent disability rating, but no higher, for hypertension are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2011).

4.  The criteria for a compensable disability rating for bilateral varicocele are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.115a, 4.115b, including Diagnostic Code 7523 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice for his claims in a July 2007 letter, prior to the November 2007 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations in connection with the claims decided herein, most recently in August 2008.  The Veteran has not asserted, and the evidence of record does not show, that his hypertension or varicoles have increased significantly in severity since those examinations.

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Principles

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected hypertension disability is rated under the criteria of 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

Varicoceles are not specifically listed in 38 C.F.R. Part 4 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected varicoceles are rated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7523, on the basis of atrophy of the testis.  Under Diagnostic Code 7523, complete atrophy of both testes warrants a 20 percent disability rating.  Complete atrophy of a single testis warrants a noncompensable disability rating.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

The RO initially denied service connection for a low back disorder and a right knee disorder in May 1989.  The Veteran was notified of the denial by a letter dated that same month.  He appealed the denial.  In an unappealed October 1990 Board decision, the Board determined that service connection was not warranted for a low back disorder and a right knee disorder.

The basis for the Board's denial in October 1990 was that the evidence did not show a current low back or right knee disability.  

The evidence of record in October 1990 consisted of service treatment records (STRs) and VA outpatient treatment records.

Evidence received since the October 1990 Board decision includes VA outpatient treatment records showing treatment for degenerative changes of the lumbar spine.  The new VA outpatient treatment records also show that the Veteran has undergone a right knee arthroscopy and anterior cruciate ligament repair.

Regarding the prior claims for service connection for a low back disorder and a right knee disorder, evidence of a current disability was an element of entitlement to service connection that the Board found was not met.  The Board finds that the newly acquired VA outpatient treatment records are new and material as they relate to a previously unestablished element of entitlement to service connection--namely, it supports the presence of current disabilities of the low back and right knee.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a low back disorder and right knee disorder.

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  

A.  Hypertension

The Veteran is currently assigned a noncompensable evaluation for hypertension.  The record reflects that service connection for hypertension was originally granted in an October 1990 RO decision.  The present claim for a compensable rating was received in April 2007.

A review of the record shows that, throughout the appeal period, the Veteran required medication for control of his hypertension.  Diastolic pressure readings were predominantly less than 100 and systolic pressure readings were predominantly less than 160 during this same timeframe.

During the appeal period, VA treatment records show that hypertension required continuous medication.  Diastolic readings ranged from 71 to 108 and systolic readings ranged from 123 to 146.  Blood pressure readings were specifically as follows:

DATE
SYSTOLIC READING
DIASTOLIC READING
September 2007
140
88
September 2007
126
82
October 2007
127
87
October 2007
122
92
November 2007
127
80
November 2007
123
78
December 2007
126
84
January 2008
134
80
January 2008
137
71
February 2008
146
89
March 2008
129
89
April 2008
132
92
May 2008
137
86
October 2008
144
108
October 2008
134
80

Report of VA examination dated in October 2007 reflects that three readings were obtained:  151/106, 150/108, and 142/104.  The examiner noted that the Veteran had been taking continuous medication, Lisinopril, for control of hypertension.

A December2007 letter from the Veteran's VA treatment provider reflects that his hypertension was treated with Lisinopril, Hydrochlorothiazide, and Amlodipine.

Report of VA examination dated in August 2008 reflects that three readings were obtained:  149/118, 151/107, and 150/108.  The examiner noted that the Veteran had been taking continuous medication for control of hypertension.

In view of the above, the Board finds that the Veteran's hypertension meets the schedular criteria for a 10 percent evaluation based on the requirement for continuous medication with a history of diastolic pressure predominately 100 or more.

It is noted that the Veteran does not meet the schedular criteria for a disability rating in excess of 10 percent because the diastolic pressure readings are predominantly less than 100 and the systolic pressure readings are predominantly less than 160.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, neither of which is shown by the evidence of record.  Accordingly, the disability is properly assigned a 10 percent, but no higher, rating.

B.  Varicocele, Bilateral

The Veteran is currently assigned a noncompensable evaluation for his bilateral varicocele disorder.  The record reflects that service connection for varicocele, bilateral, was originally granted in the November 2007 RO decision currently on appeal.  

A VA treatment record from August 2007 reflects that the Veteran complained of moderate scrotal pain.

On VA compensation and pension examination in October 2007, the examiner noted that there were no urinary symptoms, urinary leakage, or history of recurrent urinary tract infections.  The testicle examination was noted to be normal.  The examiner specified that both of the testes were normal with a mild varicocele.  No history of renal dysfunction or renal failure was noted.

In December 2007, a VA treatment provider indicated that the Veteran had chronic epididymitis.  The Veteran was prescribed a 14-day course of antibiotics.

A VA treatment record from February 2008 notes the Veteran's complaints of testicular pain.  The examiner remarked that the Veteran's penis, scrotum, and testes were normal.  The examiner gave a diagnosis of bilateral testicular discomfort of unknown etiology most likely due to prostate.

A May 2008 VA treatment record reflects that the Veteran's penis, scrotum, and testes were normal with the presence of bilateral varicocele.  The Veteran complained of bilateral testicular discomfort, and the examiner remarked that the discomfort was most likely due to his chronic back condition.

During a July 2008 VA follow-up visit, the treatment provider indicated that the Veteran had normal male genitalia.  A scrotal ultrasound demonstrated a 3.8 cm right testis and a 4.1 cm left testis.  The examiner remarked that no abnormalities were seen on either side.  The examiner also observed bilateral varicocele.  The Veteran complained of a dull scrotal ache, and the treatment provider advised him to continue using scrotal support.

On VA compensation and pension examination in August 2008, the examiner noted that there were no urinary symptoms, urinary leakage, or history of recurrent urinary tract infections.  The examiner wrote that the Veteran had normal testicles.  Minor varicoceles were also observed.  No history of renal dysfunction or renal failure was noted.

A VA follow-up urology note from February 2009 reflects that a prior ultrasound revealed bilateral varicocele and right epididymitis.  The Veteran complained of testicular pain.

The Board finds that throughout the period of the claim, a compensable rating is not warranted under Diagnostic Code 7523, as the evidence shows that the Veteran's testicles are not atrophied.  Both VA compensation and pension examiners remarked that the Veteran's testes were normal, and none of the VA treatment providers have given any indication that the Veteran's testes are atrophied.

The Board has alternatively considered whether a compensable rating would be warranted under Diagnostic Code 7525, for chronic epididymo-orchitis.  Diagnostic Code 7525 provides that chronic epididymo-orchitis is to be rated on the basis of urinary tract infection.  A 10 percent evaluation for urinary tract infection is warranted where there is a need for long- term therapy, with 1 to 2 hospitalizations per year and/or a requirement for intermittent intensive management.  A 30 percent evaluation, under those same criteria, requires demonstrated evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or a requirement for continuous intensive management.  If the urinary tract infection results in poor renal function, it is rated as renal dysfunction.  38 C.F.R. §§ 4.115a, 4.115b including Diagnostic Code 7525 (2011).

In this case, there is no evidence of record which reflects poor renal function.  While the Veteran has complained of scrotal pain to VA urologists, the medical records do not show that the Veteran has required hospitalization for his varicoceles.  He has not required long-term drug therapy, as the VA outpatient records show that the Veteran has only once been prescribed a 14-day course of antibiotics for his testicular symptoms.  Additionally, while the Veteran has been advised to wear a jockstrap, the medical evidence of record does not reflect that his varicoceles have required intensive management.  As such, a compensable disability rating is not warranted under Diagnostic Code 7525.

C.  Both Disabilities

While the Veteran is competent to report that his disabilities are worse than presently evaluated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for disability ratings in excess of what has been assigned, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

Furthermore, there is no basis for staged ratings.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a rating in excess of what has been assigned at any time during the appeal period.  As such, the Board finds that uniform disability ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  Moreover, significant medical records from VA show that the Veteran was found to be able to work, even though his service-connected disabilities caused problems in his present employment (see September 2008 VA treatment record addendum).  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Board further notes that claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

In written argument submitted in June 2012, the Veteran's representative essentially alleged that the Veteran is unemployable due to the effects of his currently service-connected disabilities and disabilities for which he is seeking service connection.  There is no statement from the Veteran or his representative or evidence indicating that the Veteran is unemployable due to the currently service-connected disabilities on appeal.  Therefore, the Board does not have jurisdiction to consider the issue of entitlement to a total rating based on the currently service-connected disabilities on appeal.  Moreover, there is no issue to refer to the originating agency at this time since the representative is not claiming that the Veteran is unemployable due to currently service-connected disabilities.


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.

A 10 percent disability rating, but not higher, for hypertension is granted throughout the period of this claim, subject to the criteria applicable to the payment of monetary benefits.

A compensable disability rating for varicocele, bilateral, claimed as testicular pain, is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for a low back disorder, right knee disorder, and left knee disorder are decided.

Service treatment records (STRs) show that the Veteran sought treatment on numerous occasions for low back pain and bilateral knee pain.  STRs from August 1987 contain a diagnosis of lumbar strain.  Additional treatment records from June 1988, July 1988, September 1988, and October 1988 document the Veteran's complaints of back pain.  STRs from September 1987 and October 1987 show treatment for right knee pain.  Also, a March 1988 STR reveals that the Veteran was treated for a strain of the ligaments of his knees.

VA treatment records show that in April 1996, the Veteran underwent a right knee arthroscopy and anterior cruciate ligament repair.  An MRI completed in May 2007 revealed degenerative changes of the lumbar spine.  An October 2007 radiology report reflects mild degenerative changes of both knees.

The Veteran has not, however, been afforded a VA examination in conjunction with his claims for service connection for a low back disorder, a right knee disorder, and a left knee disorder.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether his currently diagnosed low back and bilateral knee disorders are related to his active.

Concerning the claims for increased ratings for a cervical spine disorder and bilateral pes planus, the Veteran was last examined for VA compensation and pension purposes in October 2007.

The fulfillment of VA's duty to assist the claimant in the development of his claim includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

Here, the VA treatment records subsequent to the last VA examination of record reflect that the Veteran has been prescribed physical therapy for his cervical spine disorder.  Additionally, the VA treatment records for the five-year period following the last VA examination reflect the Veteran's competent, credible complaints of a gradual worsening of his bilateral pes planus symptoms.  As such, the Board finds that the Veteran should be afforded new VA examinations to determine the current degree of severity of his service-connected cervical spine and bilateral pes planus disorders.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any low back, right knee, and left knee disabilities present during the period of the claims.  The claims files and a copy of any pertinent records in Virtual VA must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each low back, right knee, and left knee disorder present at any time during the period of the claims as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active duty service or was caused or chronically worsened by the Veteran's service-connected disabilities.

The supporting rationale for all opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of all impairment (including neurological impairment) resulting from the Veteran's service-connected cervical spine and bilateral pes planus disabilities.  The claims files and a copy of any pertinent records in Virtual VA must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


